Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 that Duenkelmann does not disclose the combination of limitations (such as a mold, a mold core and a hollow projectile), it is not persuasive. Duenkelmann discloses that, a fluid injection device (connected to a fluid duct 7 in Fig. 2) for introducing a pressurized fluid ([0099]) and for driving a projectile (Fig. 2, item 9 (having a hollow feature)) through the polymer melt introduced into the cavity, wherein the mold has a mold wall (as shown in Fig. 2) and a mold core (Fig. 2, item 5 (a projectile carrier) having a nozzle 8; The projectile carrier 5 is penetrated by a fluid duct 7 which on the free end of the projectile carrier 5 configures an injection nozzle 8 ([0078])) that is arranged at least partially within the mold wall, the projectile being formed at least partially in such a hollow-formed manner (as shown) that it is arranged on the mold core and is movable (as shown by an arrow; [0090]) along a longitudinal extent of the mold core on the latter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742